

Exhibit 10.44
KLA-TENCOR CORPORATION
2010 EXECUTIVE SEVERANCE PLAN


AS AMENDED AND RESTATED NOVEMBER 7, 2012
1.Introduction
The KLA-Tencor Corporation 2010 Executive Severance Plan (the “Plan”) is
intended to exist in parallel with the Company’s existing Executive Severance
Plan (the “Existing Plan”). The Existing Plan provides for severance benefits
for certain executive officers of the Company, including tax gross-up provisions
related to excise taxes imposed by Code Section 4999 as the result of receiving
parachute payments as determined under Code Section 280G that may be triggered
in connection with the payment of certain benefits to the participating officers
upon or in connection with the occurrence of a Change of Control (as defined
therein). This Plan does not contain an excise tax gross-up provision and
reflects certain other differences (as compared to the Existing Plan) in the
benefits payable to Participants under the circumstances described in the Plan.
This Plan is designed to (i) assure the Company that it will have the continued
dedication and availability of, and objective advice and counsel from, the
Participants and (ii) provide Participants with the compensation and benefits
described in the Plan in the event of their termination of employment with the
Company under the circumstances described in the Plan. This document constitutes
the written instrument under which the Plan is maintained and supersedes any
prior plan or practice of the Company that provides severance benefits to
Participants. However, this Plan does not supersede the Existing Plan (which
shall remain in full force and effect for existing participants thereunder
(except as otherwise specifically determined on a case-by-case basis by the
Committee or the Board of Directors, as applicable) until terminated in
accordance with its terms), as no Participant hereunder is eligible to
participate thereunder, and no participant under the Existing Plan is eligible
to simultaneously participate hereunder.
This Plan is intended to be in documentary compliance with the applicable
requirements of Section 409A of the Internal Revenue Code and the Treasury
Regulations issued thereunder, and any ambiguities herein will be interpreted to
so comply.
Participants shall be those Employees selected at the sole discretion of the
Committee.
2.    Definitions
For purposes of this Plan, the following terms shall have the meanings set forth
below:
(a)“Acceleration Ratio” shall mean the ratio of (i) the number of months (with
any fractional month rounded up to the next whole month) that elapse between the
grant date of an outstanding equity award and the date of the Participant’s
Separation from Service hereunder to

1



--------------------------------------------------------------------------------



(ii) the number of months (with any fractional month rounded up to the next
whole month) in the total vesting period in effect for such award.
(b)“Amended Plan Effective Date” shall mean November 7, 2012.
(c)“Base Salary” shall mean the Participant’s annual rate of base salary in
effect as of the date of his or her cessation of Employee status, but prior to
any reduction to such Base Salary that would qualify as a Good Reason
termination event.
(d)“Board” means the Board of Directors of the Company.
(e)“Cause” shall mean (A) outside the Change of Control Period, the occurrence
of any of the following events: (i) the Participant’s conviction of, or plea of
nolo contendre to, a felony; (ii) the Participant’s gross misconduct; (iii) any
material act of personal dishonesty taken by the Participant in connection with
his or her responsibilities as an employee of the Company, or (iv) the
Participant’s willful and continued failure to perform the duties and
responsibilities of his or her position after there has been delivered to the
Participant a written demand for performance from the Board which describes the
basis for the Board’s belief that the Participant has not substantially
performed his or her duties and provides the Participant with thirty (30) days
to take corrective action, and (B) within the Change of Control Period, the
occurrence of any of the following events: (i) the Participant’s conviction of,
or plea of nolo contendre to, a felony that the Board reasonably believes has
had or will have a material detrimental effect on the Company’s reputation or
business; (ii) the Participant’s willful gross misconduct with regard to the
Company that is materially injurious to the Company; (iii) any act of personal
dishonesty taken by the Participant in connection with his or her
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in substantial personal enrichment of
the Participant or (iv) the Participant’s willful and continued failure to
perform the duties and responsibilities of his or her position after there has
been delivered to the Participant a written demand for performance from the
Board which describes the basis for the Board’s belief that the Participant has
not substantially performed his or her duties and provides the Participant with
thirty (30) days to take corrective action.
(f)“Change of Control” shall mean the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; (ii) the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (iii) the consummation of any merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or (iv) a change in the composition of the Board, as a result
of which fewer than a majority of the Board members are Incumbent Directors.
“Incumbent Directors” shall mean Board members who either (A) are members of the
Board on the

2



--------------------------------------------------------------------------------



Amended Plan Effective Date or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of those Board
members whose election or nomination was not in connection with any transactions
described in subsections (i), (ii) or (iii) or in connection with an actual or
threatened proxy contest relating to the election of directors of the Company.
(g)“Change of Control Period” shall mean the one (1) year period commencing upon
the occurrence of a Change of Control.
(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(i)“Committee” shall mean the Board or such committee appointed by the Board to
act as the committee for purposes of administering the Plan.
(j)“Company” shall mean KLA-Tencor Corporation, a Delaware corporation, and any
successor entity.
(k) “Employee” shall mean an individual who is a full-time regular employee of
one or more members of the Employer Group, subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance. An individual shall be deemed to continue in Employee
status for so long as he or she continues as a full-time regular employee of at
least one member of the Employer Group.
(l)“Employer Group” means (i) the Company and (ii) each of the other members of
the controlled group that includes the Company, as determined in accordance with
Sections 414(b) and (c) of the Code, except that in applying Sections 1563(1),
(2) and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.414(c)-2 of the Treasury Regulations.
(m)“Good Reason” shall mean (i) a material reduction of the Participant’s
duties, authority or responsibilities; (ii) a material change in the
Participant’s reporting requirements such that the Participant is required to
report to a person whose duties, responsibilities and authority are materially
less than those of the person to whom the Participant was reporting immediately
prior to such change, (iii) a material reduction in the Participant’s Base
Salary, other than a reduction that applies to other executives generally; (iv)
a material reduction in the aggregate level of the Participant’s overall
compensation, other than a reduction that applies to other executives generally;
or (iv) a material relocation of the Participant’s office, with a relocation of
more than fifty (50) miles from its then present location to be deemed material,
unless the relocated office is closer to the Participant’s then principal
residence; provided however, that in no event shall the Participant’s Separation
from Service be deemed to be for Good Reason unless (x) the Participant provides
the Company with written notice specifying in detail the event or transaction
constituting grounds for a Good Reason resignation and delivered to the Company
within ninety (90) days after the occurrence of that event or transaction, (y)
the Company fails to remedy the purported Good Reason event or

3



--------------------------------------------------------------------------------



transaction within a reasonable cure period of at least thirty (30) days
following receipt of such notice and (z) the Participant resigns for such Good
Reason within sixty (60) days after the Company’s failure to take such timely
curative action, but in no event more than one hundred eighty (180) days after
the occurrence of the event or transaction identified in the clause (x) notice
to the Company as the grounds for the Good Reason resignation.
(n)“Participant” shall mean an Employee who meets the eligibility requirements
of Section 3.
(o)“Plan” shall mean this KLA-Tencor Corporation 2010 Executive Severance Plan.
(p)“Plan Original Effective Date” shall mean November 3, 2010.
(q)“Plan Year” shall mean the Company’s fiscal year.
(r)“Prorated Annual Incentive” shall mean the aggregate incentive bonus paid to
the Participant under the Company’s various incentive bonus plans for the
Company’s most recently completed fiscal year, including any portion earned but
deferred, multiplied by a fraction, the numerator of which is the number of days
in the Company’s then current fiscal year through the date of the Participant’s
Separation from Service, and the denominator of which is equal to 365.
(s)“Separation from Service” means the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while an Employee is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which such Employee’s right to
reemployment with one or more members of the Employer Group is provided either
by statute or contract; provided, however, that in the event of an Employee’s
leave of absence due to any medically determinable physical or mental impairment
that can be expected to result in death or to last for a continuous period of
not less than six (6) months and that causes such individual to be unable to
perform his or her duties as an Employee, no Separation from Service shall be
deemed to occur during the first twenty-nine (29) months of such leave. If the
period of leave exceeds six (6) months (or twenty-nine (29) months in the event
of disability as indicated above) and the Employee’s right to reemployment is
not provided either by statute or contract, then such Employee will be deemed to
have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty-nine (29)-month period.
(t) “Severance Multiple” shall mean 1.5 (for purposes of clarification, if the
Committee has limited a Participant’s participation hereunder to certain
Separations from Service

4



--------------------------------------------------------------------------------



(e.g., only to Separations of Service during or related to the Change of Control
Period), then the Severance Multiple shall be zero (0) with respect to any other
Separation from Service, notwithstanding this definition).
(u)“Severance Payment” shall mean the payment of severance compensation as
provided in Section 4 hereof.
(v)“Severance Period” shall mean eighteen (18) months.
(w)“Specified Employee” means any individual who is, at any time during the
twelve (12)-month period ending with the identification date specified below, a
“key employee” (within the meaning of that term under Code Section 416(i)), as
determined by the Committee in accordance with the applicable standards of Code
Section 409A and the Treasury Regulations thereunder and applied on a consistent
basis for all non-qualified deferred compensation plans of the Employer Group
subject to Code Section 409A. The Specified Employees shall be identified by the
Committee on December 31 each year and shall have that status for the twelve
(12)-month period beginning on the April 1 subsequent to such determination by
the Committee.
3.    Eligibility
(a)    Required Release. As a condition to receiving severance benefits under
Section 4(b), 4(c) or 4(d) of the Plan, the Participant must, within twenty-one
(21) days (or forty-five (45) days to the extent any such longer period is
required under applicable law) after the date of his or her Separation from
Service, sign, deliver to the Company and not revoke a general waiver and
release (such executed document, the “Required Release”) in the form provided by
(and in favor of) the Company. Such Required Release will become effective as
required by the release agreement; provided that the effective date of such
Required Release must be on or before the date that is sixty (60) days following
the Participant’s Separation from Service (such deadline, the “Release
Deadline”). The Participant will not receive severance benefits under Section
4(b), 4(c) or 4(d) of the Plan unless the Required Release is returned to the
Company, and not revoked, by the Participant within the Release Deadline.
(i)    In the event the Separation from Service occurs at a time during the
calendar year when the Required Release could become effective in the calendar
year following the calendar year in which the Participant’s Separation from
Service occurs (whether or not it actually becomes effective in the following
year), then any severance payments and benefits under Section 4(b), 4(c) or 4(d)
of the Plan that would constitute an item of deferred compensation under Section
409A of the Code will be paid on the first normal payroll run to occur during
the calendar year following the calendar year in which such Separation from
Service occurs, or, if later, (A) the first normal payroll run after the
Required Release actually becomes effective, or (B) such time as required by
Section 6.
(b)    Participation in Plan. The Committee shall from time to time designate
the Employees who are to participate in the Plan. The Committee may, with
respect to one or more such designated Participants, limit their participation
to certain Separations from Service during or related to the Change of Control
Period as set forth in Sections 4(c) and 4(d) hereof and not allow them to

5



--------------------------------------------------------------------------------



participate with respect to certain Separations from Service outside of and
unrelated to the Change of Control Period, as set forth in Section 4(b) hereof.
A Participant shall cease to be a Participant upon cessation of Employee status
(unless such Participant is then entitled to a Severance Payment under the Plan)
or upon the expiration date of the Plan. However, a Participant who becomes
entitled to a Severance Payment shall remain a Participant in the Plan until the
full amount of his or her benefits under the Plan have been provided to such
Participant, notwithstanding the prior expiration of the Plan. Upon receipt of
all the Severance Payments, the Participant releases the Company from any and
all further obligations under the Plan.
4.    Severance Benefits
(a)    Termination of Employment. Except as otherwise provided in this Section
4(a), upon the termination of the Participant’s Employee status for any reason,
the Participant shall be immediately entitled to any (i) unpaid Base Salary
accrued through the effective date of such termination; (ii) unreimbursed
business expenses required to be reimbursed to the Participant in accordance
with the Company’s business expense reimbursement policy, and (iii) pay for
accrued but unused vacation that the Company is legally obligated to pay the
Participant. Any amounts deferred by such Participant under one or more of the
Company’s non-qualified deferred compensation programs subject to Section 409A
of the Code which remain unpaid on the termination date shall be paid at such
time and in such manner as set forth in each applicable plan or agreement
governing the payment of those deferred amounts, subject, however, to the
deferred payment provisions of Section 6 below. Amounts deferred under any other
deferred compensation plans or programs shall be paid to the Participant in
accordance with the terms and provisions of each such applicable plan or
program. In addition, should the Participant incur a Separation from Service
because his or her service as an Employee is terminated or reduced by the
Company other than for Cause or by the Participant for Good Reason, then the
Participant shall be entitled to the amounts and benefits specified below.
(b)    Termination by the Company Without Cause or the Participant Terminates
for Good Reason Outside of the Change of Control Period. If the Participant
incurs a Separation from Service because his or her service as an Employee is
reduced or terminated by the Company without Cause or by the Participant for
Good Reason, and such Separation from Service does not occur during the Change
of Control Period, then, subject to Sections 3(a) and 5, the Participant shall
receive: (i) an amount equal to the Participant’s Severance Multiple multiplied
by the Participant’s Base Salary, payable in successive equal installments over
the Severance Period in accordance with the Company’s normal payroll policies
for salaried employees, with the first such payment to begin on the first normal
payroll run after the Required Release becomes effective, except as set forth in
Section 3(a)(i) above; (ii) partial vesting acceleration with respect to the
Participant’s then outstanding unvested equity awards, with the amount of such
accelerated vesting being equal to, for each such award, (A) the product of the
number of shares originally granted under such award (as such number may be
modified based upon the satisfaction of (or failure to satisfy) any performance
criteria applicable to such award; with respect to any award for which
satisfaction of the performance criteria applicable to such award has not yet
been determined as of the date of such Participant’s Separation from Service,
the number of shares under such award for purposes of this clause (A) shall only
be calculated following the determination of the extent to which such

6



--------------------------------------------------------------------------------



performance criteria have actually been satisfied (if at all)) multiplied by the
Acceleration Ratio, less (B) the number of shares under such award that have
actually vested in accordance with the terms of such award (without giving
effect to the acceleration terms hereunder) as of the date of the Participant’s
Separation from Service hereunder; and (iii) with respect to any of the
Participant’s then outstanding options or stock appreciation rights granted on
or after January 1, 2006 (“New Options/SARs”), an extended post-termination
exercise period for each such New Option/SAR equal to the earlier of (x) twelve
(12) months from the date of the Participant’s cessation of Employee status or
(y) the expiration date of the maximum term (not to exceed ten years) of such
New Option/SAR. The Company will amend the agreements (e.g., restricted stock
unit agreements or stock option agreements) underlying a Participant's equity
awards outstanding as of the date of such Participant's Separation from Service
to the extent necessary to give effect to the provisions of this Section 4(b).
(c)        Termination Without Cause or Resignation for Good Reason During the
Change of Control Period. If the Participant incurs a Separation from Service
because his or her service as an Employee is reduced or terminated by the
Company without Cause or by the Participant for Good Reason, and such Separation
from Service occurs within the Change of Control Period, then, subject to
Sections 3(a) and 5, Participant shall receive: (i) a cash amount equal to the
Participant’s Severance Multiple multiplied by the Participant’s Base Salary,
payable in successive equal installments over the Severance Period in accordance
with the Company’s normal payroll policies for salaried employees, with the
first such payment to begin on the first normal payroll run after the Required
Release becomes effective, except as set forth in Section 3(a)(i) above; (ii)
the Participant’s Prorated Annual Incentive, with such payment to be made in a
lump sum at the same time as the first installment payment under clause (i)
above; (iii) one hundred percent (100%) accelerated vesting with respect to each
of the Participant’s then outstanding unvested equity awards (provided that,
with respect to any award for which satisfaction of the performance criteria
applicable to such award has not yet been determined as of the date of such
Participant’s Separation from Service, the number of shares under such award
that shall be accelerated for purposes of this clause (iii) shall only be equal
to the final number of shares under such award, as calculated following the
determination of the extent to which such performance criteria have actually
been satisfied (if at all)); and (iv) an extended post-termination exercise
period for each New Option/SAR equal to the earlier of (x) twelve (12) months
from the date of the Participant’s cessation of Employee status or (y) the
expiration date of the maximum term (not to exceed ten years) of such New
Option/SAR. The Company will amend the agreements (e.g., restricted stock unit
agreements or stock option agreements) underlying a Participant's equity awards
outstanding as of the date of such Participant's Separation from Service to the
extent necessary to give effect to the provisions of this Section 4(c).
(d)    Certain Terminations Prior to a Change of Control. If at any time during
the period beginning with the execution of a definitive agreement to effect a
Change of Control and ending with the earlier (x) the termination of that
agreement without a Change of Control or (y) the effective date of the Change of
Control contemplated by that agreement, the Participant incurs a Separation from
Service because his or her service as an Employee is reduced or terminated by
the Company without Cause or by the Participant for Good Reason, then each of
his or her outstanding equity awards, whether vested or unvested, shall,
notwithstanding anything to the contrary in the

7



--------------------------------------------------------------------------------



documents evidencing those awards, remain outstanding for a period of six (6)
months following such Separation from Service (or, if earlier, until the
expiration date of the maximum term (not to exceed ten years) of such award).
Should the Change of Control contemplated by that agreement become effective
during that six (6)-month period, then, subject to Sections 3(a) and 5,
Participant shall thereupon become entitled to the following benefits: (i) the
unvested portion of each of his or her outstanding equity awards shall vest
immediately (provided that, with respect to any award for which satisfaction of
the performance criteria applicable to such award has not yet been determined as
of the date of such Participant’s Separation from Service, the number of shares
under such award that shall be accelerated for purposes of this clause (i) shall
only be equal to the final number of shares under such award, as calculated
following the determination of the extent to which such performance criteria
have actually been satisfied (if at all)); (ii) each of his or her New
Options/SARs shall have an extended post-termination exercise period equal to
the earlier of (x) twelve (12) months from the date of his or her cessation of
Employee status or (y) the expiration date of the maximum term (not to exceed
ten years) of such New Option/SAR; (iii) a cash amount equal to the
Participant’s Severance Multiple multiplied by the Participant’s Base Salary,
payable in successive equal installments over the Severance Period in accordance
with the Company’s normal payroll policies for salaried employees, with the
first such payment to begin on the first normal payroll run after the Required
Release becomes effective, except as set forth in Section 3(a)(i) above; and
(iv) the Participant’s Prorated Annual Incentive, with such payment to be made
in a lump sum at the same time as the first installment payment under clause
(iii) above. The severance benefits payable under this Section 4(d) shall be in
lieu of any severance benefits to which the Participant might otherwise be
entitled under Section 4(c); accordingly, there shall be no duplication of
benefits under Sections 4(c) and 4(d). The Company will amend the agreements
(e.g., restricted stock unit agreements or stock option agreements) underlying a
Participant's equity awards outstanding as of the date of such Participant's
Separation from Service to the extent necessary to give effect to the provisions
of this Section 4(d).
(e)        Code Section 409A Status. The Participant’s right to receive
compensation continuation payments pursuant to clause (i) of Section 4(b),
clause (i) of Section 4(c) or clause (iii) of Section 4(d) shall in each
instance be treated, for purposes of Code Section 409A, as a right to a series
of separate payments. To the extent the Participant vests in any outstanding
restricted stock unit award or other similar full value equity award in
accordance with the provisions of Section 4(b), 4(c) or 4 (d), the underlying
shares of the Company’s common stock shall be issued on the date that award
vests upon the satisfaction of the applicable requirements for such vesting
(including the Release requirements under Section 3(a)) or as soon as
administratively practicable thereafter, but in no event later than the
fifteenth day of the third calendar month following such vesting date. The
Participant’s right to receive shares of the Company’s common stock in one or
more installments under such equity awards shall, for purposes of Code Section
409A, be treated as a right to receive a series of separate payments.
(f)    Code Section 280G Best Results. If any payment or benefit Participant
would receive pursuant to this Plan or otherwise, including accelerated vesting
of any equity compensation (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Code Section 280G, and (ii) but for this
sentence, be subject to the excise tax imposed by Code Section 4999 (the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount. The “Reduced
Amount” shall

8



--------------------------------------------------------------------------------



be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Participant’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: (A) cash payments shall be reduced
first and in reverse chronological order such that the cash payment owed on the
latest date following the occurrence of the event triggering such excise tax
will be the first cash payment to be reduced; (B) accelerated vesting of stock
awards shall be cancelled/reduced next and in the reverse order of the date of
grant for such stock awards (i.e., the vesting of the most recently granted
stock awards will be reduced first), with full-value awards reversed before any
stock option or stock appreciation rights are reduced; and (C) employee benefits
shall be reduced last and in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
excise tax will be the first benefit to be reduced.
The Company shall appoint a nationally recognized accounting or other firm to
make the determinations required hereunder and perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Participant within fifteen (15) calendar days after the date on
which right to a Payment is triggered (if requested at that time by the Company
or Participant) or such other time as requested by the Company or Participant.
Any good faith determinations of the accounting firm made hereunder shall be
final, binding and conclusive upon the Company and Participant.
(g)    Mitigation Required. Payments and benefits provided for under the Plan
shall be reduced by any compensation or benefits earned by the Participant as a
result of any earnings or benefits that the Participant may receive from any
other source following his or her termination of employment. Moreover, payments
and benefits provided for under the Plan shall be reduced by any payments or
benefits received by Participant pursuant to any other plan, policy, agreement
or arrangement with the Company.
5.        Covenants Not to Compete and Not to Solicit.
(a)        Remedies for Breach. The Company’s obligations to provide Severance
Payments as provided in Section 4 are expressly conditioned upon the
Participant’s covenants not to compete and not to solicit as provided herein. In
the event the Participant breaches his or her obligations to the Company as
provided herein, the Company’s obligations to make Severance Payments to the
Participant pursuant to Section 4 shall cease (subject to Section 5(b) below),
without prejudice to any other remedies that may be available to the Company.

9



--------------------------------------------------------------------------------



(b)    Covenant Not to Compete. If a Participant is receiving Severance Payments
pursuant to Section 4 hereof, then for the duration of the Severance Period, the
Participant shall not directly engage in (whether as an employee, consultant,
proprietor, partner, director or otherwise), or have any ownership interest in,
or participate in the financing, operation, management or control of, any
person, firm, corporation or business that engages or participates anywhere in
the world in providing goods and services similar to those provided by the
Company upon the date of the Participant’s termination of employment. Ownership
of less than three percent (3%) of the outstanding voting stock of a
publicly-held corporation or other entity shall not constitute a violation of
this provision. In the event of a violation of this Section 5(b) by a
Participant, all severance benefits payable to the Participant under this Plan
shall cease, except that the Participant shall nonetheless be entitled to
receive, as consideration for his or her delivery of an effective Required
Release, the cash severance payments contemplated by Section 4(b)(i), 4(c)(i) or
4(d)(iii) (as applicable) for a period equal to the greater of (i) the period of
time between the date of the Participant’s Separation from Service and the date
of violation of this Section 5(b) and (ii) the six (6) months following the date
of the Participant’s Separation from Service.
(c)         Covenant Not to Solicit. If a Participant is receiving Severance
Payments pursuant to Section 4 hereof, he or she shall not, at any time during
the Severance Period, directly or indirectly solicit any individuals to leave
the Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current or prospective employees.
(d)    Representations. The covenants contained in this Section 5 shall be
construed as a series of separate covenants, one for each county, city and state
(or analogous entity) and country of the world. If, in any judicial proceeding,
a court shall refuse to enforce any of the separate covenants, or any part
thereof, then such unenforceable covenant, or such part thereof, shall be deemed
eliminated from this Plan for the purpose of those proceedings to the extent
necessary to permit the remaining separate covenants, or portions thereof, to be
enforced.
(e)     Reformation. In the event that the provisions of this Section 5 should
ever be deemed to exceed the time or geographic limitations, or scope of this
covenant, permitted by applicable law, then such provisions shall be reformed to
the maximum time or geographic limitations, as the case may be, permitted by
applicable laws.
6.        Special Limitations on Benefit Payments. The following special
provisions shall govern the commencement date of the payments and benefits to
which a Participant may become entitled under the Plan:
(a)    Notwithstanding any provision in this Plan to the contrary (other than
Section 6(b) below), no payment or benefit under the Plan which constitutes an
item of deferred compensation under Section 409A of the Code and becomes payable
by reason of the Participant’s Separation from Service will be made to such
Participant prior to the earlier of (i) the first day following the six
(6)-month anniversary of the date of Separation of Service or (ii) the date of
the Participant’s death, if the Participant is deemed at the time of such
Separation from Service to be a Specified Employee and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable

10



--------------------------------------------------------------------------------



deferral period, all payments, benefits and reimbursements deferred pursuant to
this Section 6(a) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
provided to the Participant in a lump sum on the date that is six (6) months and
one (1) day after the date of his or her Separation from Service or, if earlier,
the first day of the month immediately following the date the Company receives
proof of his or her death. Any remaining payments or benefits due under the Plan
will be paid in accordance with the normal payment dates specified herein.
(b)    Notwithstanding Section 6(a) above, the following provisions shall also
be applicable to a Participant who is a Specified Employee at the time of his or
her Separation of Service:
(i)    Any payments or benefits under the Plan which become due and payable to
such Participant during the period beginning with the date of his or her
Separation from Service and ending on March 15 of the following calendar year
shall not be subject to the six (6)-month holdback under Section 6(a) and shall
accordingly be paid as and when they become due and payable under the Plan.
(ii)    The remaining portion of the payments and benefits to which the
Participant becomes entitled under the Plan, to the extent they do not in the
aggregate exceed the dollar limit described below and are otherwise scheduled to
be paid no later than the last day of the second calendar year following the
calendar year in which the Participant’s Separation from Service occurs, shall
not be subject to any deferred commencement date under Section 6(a) and shall be
paid to the Participant as they become due and payable under the Plan. For
purposes of this subparagraph (ii), the applicable dollar limitation will be
equal to two times the lesser of (i) the Participant’s annualized compensation
(based on his or her annual rate of pay for the calendar year preceding the
calendar year of his or her Separation from Service, adjusted to reflect any
increase during that calendar year which was expected to continue indefinitely
had such Separation from Service not occurred) or (ii) the compensation limit
under Section 401(a)(17) of the Code as in effect in the year of such Separation
from Service. To the extent the portion of the severance payments and benefits
to which the Participant would otherwise be entitled under the Plan during the
deferral period under Section 6(a) exceeds the foregoing dollar limitation and
the amount payable pursuant to subparagraph (i) above, such excess shall be paid
in a lump sum upon the expiration of that deferral period, in accordance with
the payment delay provisions of Section 6(a), and the remaining severance
payments and benefits (if any) shall be paid in accordance with the normal
payment dates specified for them herein.
7.        Employment Status; Withholding
(a)    Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be at-will, as
defined under applicable law. If the Participant’s employment with the Company
or a successor entity terminates for any reason, the Participant shall not be
entitled to any payments, benefits,

11



--------------------------------------------------------------------------------



damages, awards or compensation other than as provided by this Plan or available
in accordance with the Company’s established employee plans and practices or
other agreements with the Company at the time of termination.
(b)    Taxation of Plan Payments. All amounts paid pursuant to this Plan shall
be subject to all applicable payroll and withholding taxes.
8.        Arbitration. Any dispute or controversy that shall arise out of the
terms and conditions of the Plan and that cannot be resolved within thirty (30)
days of the dispute or controversy through good-faith negotiation or non-binding
mediation between the Participant and the Company, shall be subject to binding
arbitration in Santa Clara, California before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes,
supplemented by the California Rules of Civil Procedure. The Company and the
Participant shall each bear their own respective costs and attorneys’ fees
incurred in connection with the arbitration; and the Company shall pay the
arbitrator’s fees, unless law applicable at the time of the arbitration hearing
requires otherwise. The arbitrator shall issue a written decision that sets
forth the essential findings of fact and conclusions of law on which the award
is based. The arbitrator’s decision shall be final and binding to the fullest
extent permitted by law and enforceable by any court having jurisdiction
thereof.
9.    Successors to Company and Participants.
(a)    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Plan and agree expressly to perform the
obligations under this Plan by executing a written agreement. For all purposes
under this Plan, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection or which becomes bound by the terms of this Plan by
operation of law.
(b)    Participant’s Successors. All rights of the Participant hereunder shall
inure to the benefit of, and be enforceable by, the Participant’s personal or
legal representatives, executors, administrators, successors, heirs, devisees
and legatees.
10.    Duration, Amendment and Termination
(a)    Duration. The initial term of this Plan shall be from the Plan Original
Effective Date to January 1, 2011. At the end of such initial term and any
subsequent annual terms, the Plan shall be automatically extended for a one (1)
year period unless terminated by the Committee prior to the end of such term,
provided that any such termination shall be effective only with respect to
future Plan Years. Participants shall be given notice of a Plan termination
within sixty (60) days of the Committee’s decision. A termination of this Plan
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the right of a Participant whose
Separation from Service occurred prior to the termination date of the Plan to
receive any Severance Payment to which such Participant is then entitled under
the terms of the Plan.

12



--------------------------------------------------------------------------------



(b)    Change of Control. In the event of a Change of Control during the term of
the Plan, the term of the Plan shall automatically be the Change of Control
Period.
(c)    Amendment. The Committee shall have the discretionary authority to amend
the Plan at any time, except that no such amendment shall affect the right of a
Participant whose Separation from Service occurred prior to the amendment date
of the Plan to receive any Severance Payment to which such Participant is then
entitled under the terms of the Plan without the written consent of the
Participant.
(d)    No Impermissible Acceleration or Deferral. Any action by the Committee to
terminate the Plan or amend the Plan in accordance with the foregoing provisions
of this Section 10 shall be effected in a manner so as not to result in any
impermissible acceleration or deferral of benefits under Code Section 409A or
the Treasury Regulations thereunder.
11.    Plan Administration
(a)    Plan Administrator. The Plan shall be administered by the Committee and
the Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. The Committee
shall have such powers as may be necessary to discharge its duties hereunder.
(b)    Procedures. The Committee may adopt such rules, regulations and bylaws
and shall have the discretionary authority to make such decisions as it deems
necessary or desirable for the proper administration of the Plan. Any rule or
decision by the Committee shall be conclusive and binding upon all Participants.
12.    Miscellaneous Provisions.
(a)    Notices and all other communications contemplated by this Plan shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by U.S. registered or certified mail, return receipt requested
and postage prepaid. In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to the Company’s Vice President, Human Resources, 1
Technology Drive, Milpitas, CA 95035.
(b)    The invalidity or unenforceability of any provision of this Plan shall
not affect the validity or enforceability of any other provision hereof, which
shall remain in full force and effect.
(c)    The rights of any person to payments or benefits under this Plan shall
not be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection shall be void. However, payments and benefits under the Plan
may be reduced or offset by any amount a Participant may owe the Company, to the
extent permitted by applicable law.

13



--------------------------------------------------------------------------------



(d)    Company may assign its rights under this Plan to an affiliate, and an
affiliate may assign its rights under this Plan to another affiliate of the
Company or to the Company; provided, however, that no assignment shall be made
if the net worth of the assignee is less than the net worth of the Company at
the time of assignment; provided, further, that the Company shall guarantee all
benefits payable hereunder. In the case of any such assignment, the term
“Company” when used in this Plan shall mean the corporation that actually
employs the Participant.
(e)        To the extent there is any ambiguity as to whether any provision of
this Plan would otherwise contravene one or more requirements or limitations of
Code Section 409A, such provision shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder.
IN WITNESS WHEREOF, KLA-Tencor Corporation has caused this amended and restated
2010 Executive Severance Plan to be executed by a duly authorized officer
effective as of November 7, 2012.


KLA-TENCOR CORPORATION


By:                         
Name:     Brian M. Martin
Title:     Executive Vice President and General Counsel
Dated: November 7, 2012





14

